           Case 1:21-cv-03979-LGS Document 56 Filed 07/27/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 THI MEDICAL, S.A.C.,                                         :
                                            Plaintiff,        :    21 Civ. 3979 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 PPE SOLUTIONS GROUP, LLC et al.,                             :
                                            Defendants. :
 -------------------------------------------------------------X

        WHEREAS, counsel for Defendant TUV Rheinland Group (“TRG”) filed a pre-motion

letter regarding a motion to dismiss Plaintiff’s Complaint (1) for lack of service and (2) because

TRG, a German company, is not a juridical entity subject to suit (Dkt. No. 41). Plaintiff opposes

(Dkt. No. 53).

        WHEREAS, Plaintiff attempted to serve TRG via substitute service on TUV Rheinland

Group of North America, Inc. (“TRNA”) in Massachusetts (Dkt. No. 39). Plaintiff claims that

service on TRNA is proper because its Complaint alleges that TRNA is TRG’s agent, and that

such an agency relationship suffices for purposes of substitute service under New York law.

Allegations that a wholly-owned subsidiary is an agent of the parent corporation generally do not

suffice in this district:

        Service of the summons and complaint on a proper agent of a subsidiary
        corporation may constitute sufficient service on the parent corporation under
        certain circumstances, but it should be noted that the parent-subsidiary relation
        alone ordinarily does not establish the necessary agency for making service on
        one through the other if the two maintain separate identities. . . . The cases
        indicate that to sustain service on the parent through the subsidiary, or vice versa,
        a showing that the subsidiary corporation is acting as an agent for the parent
        corporation’s separate business within the state or that the two corporations are
        not really separate entities has been required.

RCC Ventures, LLC v. Brandtone Holdings Ltd., 322 F.R.D. 442, 447 (S.D.N.Y. 2017) (emphasis

added) (quoting 4A Wright & Miller, Federal Practice and Procedure § 1104 (4th ed.)).

Accordingly, it is hereby
          Case 1:21-cv-03979-LGS Document 56 Filed 07/27/21 Page 2 of 2


       ORDERED that by August 2, 2021, each party shall submit an affidavit setting forth any

evidentiary basis for whether TRNA is TRG’s agent for purposes of substitute service. TRG’s

affidavit shall also set forth the (1) evidentiary basis for its assertion that TRG has no legal

existence, (2) an explanation of TRG’s purpose and (3) any related entity potentially responsible

for the alleged actions attributed to TRG in the Complaint.

Dated: July 27, 2021
       New York, New York




                                                   2
